









EXHIBIT 10.18






INTERCONTINENTAL EXCHANGE, INC. 2017 OMNIBUS EMPLOYEE INCENTIVE PLAN
2018 PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT (RELATIVE 3-YEAR
TSR)


Grantee: [NAME]
Number of Performance-Based Restricted Stock Units: [•]
Grant Date: [DATE]


This Performance-Based Restricted Stock Unit Award Agreement (the “Award
Agreement”) is dated this [DATE] (the “Grant Date”) by and between [NAME] (the
“Grantee”) and Intercontinental Exchange, Inc. (the “Company”), pursuant to the
Intercontinental Exchange, Inc. 2017 Omnibus Employee Incentive Plan (the
“Plan”). Capitalized terms not defined in this Award Agreement have the meanings
as used or defined in the Plan.


1.    Award. Pursuant to the Plan, the Company hereby awards to the Grantee [•]
performance-based restricted stock units (the “Performance RSUs”). At the end of
the Performance Period set forth in Appendix A of this Award Agreement (the
“Performance Period”) and in accordance with the terms of the Plan and the
satisfaction of the Performance Goal set forth in Appendix A (the “Performance
Goal”), the Committee will determine the number of Performance RSUs earned under
this Award and will advise you of the number (such earned Performance RSUs, the
“Earned RSUs”). The number of Earned RSUs may range from 0% to 200% of the
Performance RSUs initially subject to this Award as set forth in Appendix A, and
the actual percentage of Earned RSUs will be prorated on a straight-line basis
between the percentages stated in Appendix A. No Performance RSUs will become
Earned RSUs if the Company does not achieve Threshold Performance, as provided
in Appendix A.
In accordance with Section 2.10.2 of the Plan, the Committee shall have the
authority to make equitable adjustments to the Performance Goal as the Committee
deems appropriate (including, but not limited to, for one or more of the items
of gain, loss, profit or expense: (a) determined to be extraordinary or unusual
in nature or infrequent in occurrence, (b) related to the acquisition or
disposal of a segment of a business, (c) related to a change in accounting
principle under GAAP, (d) related to discontinued operations that do not qualify
as a segment of business under GAAP or (e) attributable to the business
operations of any entity acquired by the Company during the fiscal year).
An Earned RSU constitutes an unfunded and unsecured promise of the Company to
deliver (or cause to be delivered) to the Grantee a Share on a delivery date as
provided herein. THIS AWARD IS SUBJECT TO ALL TERMS, CONDITIONS AND PROVISIONS
OF THE PLAN AND THIS AWARD AGREEMENT.
2.    Vesting. Except as otherwise provided herein or, if applicable, in the
Grantee’s employment agreement with the Company (the “Employment Agreement”),
the Grantee shall become vested in the Earned RSUs on February [•], 2021 (the
“Vesting Date”) subject to the Committee’s prior certification that the
applicable Performance Goal has been achieved. The Grantee’s rights in respect
of


1

--------------------------------------------------------------------------------





all of his or her unvested Performance RSUs are subject to the forfeiture
provisions set forth in Paragraph 5. For the avoidance of doubt, prior to
becoming a vested, Earned RSU, a Performance RSU does not provide any legal
entitlement whatsoever to a Grantee or his or her legal representative or
authorized assignee.
3.    Delivery. Except as otherwise provided herein, the Shares underlying the
vested Earned RSUs are to be delivered on or promptly after the Vesting Date
(but in no case more than 15 days after such date) (the “Delivery Date”). On the
Delivery Date, the Company shall transfer to the Grantee one unrestricted, fully
transferable Share for each Earned RSU as to which all other conditions have
been satisfied.
4.    Dividend Equivalent Rights. On the Delivery Date, the Company shall pay to
the Grantee a cash amount equal to the product of (x) all cash dividends or
other distributions (other than cash dividends or other distributions pursuant
to which the Performance RSUs or Earned RSUs were adjusted pursuant to Section
1.3.3 of the Plan), if any, paid on a Share from the Grant Date to the Vesting
Date and (y) the number of Shares underlying the Grantee’s vested Earned RSUs
(including for this purpose any Shares which would have been delivered to the
Grantee but for being withheld to satisfy tax withholding obligations). The
Grantee’s rights in respect of the dividend equivalent rights described in the
preceding sentence (the “Dividend Equivalent Rights”) are subject to the
forfeiture provisions set forth in Paragraph 5. For the avoidance of doubt,
Dividend Equivalent Rights will not be paid on any unearned or unvested
Performance RSUs.
5.     Forfeiture. Except as provided in Paragraph 6, Section 3.6 of the Plan,
or, if applicable, the Employment Agreement, or as otherwise determined by the
Committee, if the Grantee’s Employment with the Company terminates for any
reason, all of the Grantee’s Performance RSUs that have not been earned and all
Earned RSUs that have not vested and the corresponding Dividend Equivalent
Rights shall immediately be cancelled by the Company, the Grantee’s rights and
interests (or the rights and interests of the Grantee’s legal representative or
authorized assignee) in respect of all of his or her Performance RSUs and
unvested Earned RSUs and corresponding Dividend Equivalent Rights shall be
forfeited and terminate, no Shares shall be paid or payable in respect of such
Performance RSUs or unvested Earned RSUs, and no cash amount shall be paid or
payable in respect of such corresponding Dividend Equivalent Rights.
6.    Death. Notwithstanding any other provision of this Award Agreement, if the
Grantee dies during the Performance Period, the Grantee shall be deemed to have
earned the Performance RSUs at the Target Performance level as set forth in
Appendix A and to have vested in such Earned RSUs, provided the Grantee’s rights
in respect of his or her Performance RSUs have not terminated prior to the
Grantee’s death, and the Shares corresponding to such Performance RSUs, along
with a cash amount in respect of the Grantee’s Dividend Equivalent Rights,
calculated based on the number of Shares underlying such Performance RSUs and
dividends and other distributions paid on a Share through the date of the
Grantee’s death, shall be paid to the representative of the Grantee’s estate
promptly after the Grantee’s death (but no later than 90 days after the
Grantee’s death).
7.    Change in Control. Upon a Change in Control the terms of Section 3.6 of
the Plan, or, if applicable and more favorable to the Grantee, the terms of the
Employment Agreement shall govern treatment of this Award. As set forth in
Section 3.6.2 of the Plan, upon a Change in Control, any outstanding Performance
RSUs for open Performance Periods shall be deemed earned at the greater of
Target Performance as set forth in Appendix A and actual performance through the
date of the Change in Control and will cease to be subject to any further
performance conditions but will continue to be subject to time-based vesting
following the Change in Control.


2

--------------------------------------------------------------------------------





8.    Ownership, Voting Rights, Duties. The Grantee will not have any rights of
a shareholder of the Company with respect to Earned RSUs until delivery of the
underlying Shares.
9.    Transferability and Resale Restrictions. Performance RSUs may not be
transferred in any manner other than by will or by the laws of descent and
distribution. Any transferee shall hold such Awards subject to all the
provisions of the Plan and of this Award Agreement. If the Grantee is an
Employee at the time the Grantee desires to engage in a transaction with respect
to the Shares issued in respect of the Earned RSUs, the Grantee will have to
comply with the Company’s Insider Trading Policy.
10.     Compensation Clawback Policy/Recoupment. This Award shall be subject to
the terms of the Company’s compensation Clawback Policy as it may be amended
from time to time and any laws, rules or regulations that require the Company to
recoup or recover past compensation from Grantee as a result of a restatement by
the Company.
11.    Section 409A.
(a)    Awards under this Award Agreement are not intended to provide payments
that are “nonqualified deferred compensation” subject to Section 409A, and
unless and to the extent that the Committee specifically determines otherwise as
provided below, this Award Agreement and the Plan shall be interpreted,
administered and construed in accordance with this intent, so as to avoid the
imposition of taxes and penalties on the Grantee pursuant to Section 409A. The
Committee shall have full authority to give effect to the intent of this
Paragraph 11(a). The Company shall have no liability to the Grantee if the Plan
or any Award, vesting, exercise or payment of any Award hereunder is subject to
the additional tax and penalties under Section 409A.
(b)    Without limiting the generality of Paragraph 11(a), references to the
termination of the Grantee’s Employment with respect to the Awards pursuant to
this Award Agreement shall mean the Grantee’s “separation from service” within
the meaning of Section 409A.
(c)    Notwithstanding any other provision of this Award Agreement or the Plan
to the contrary, with respect to any Award that is subject to Section 409A, if a
Grantee is a “specified employee” (within the meaning of Section 409A and as
determined by the Company) as of the date of the Grantee’s termination of
Employment, any payment (whether in Shares or cash equal to the Fair Market
Value of the Shares) to be made with respect to the Award upon the Grantee’s
termination of Employment will be accumulated and paid (without interest) on the
first business day of the seventh month following the Grantee’s termination of
Employment (or earlier death) in accordance with the requirements of Section
409A.
(d)    To the extent necessary to comply with Paragraph 11(a), any cash,
securities or other property that the Company may deliver in respect of the
Earned RSUs will not have the effect of deferring delivery or payment beyond the
date on which such delivery or payment would occur with respect to the Shares
that would otherwise have been deliverable.
(e)    Each delivery of Shares or payment of cash in respect of Earned RSUs will
be treated as a separate payment for purposes of Section 409A.
12.    Tax Representations and Tax Withholding. The Grantee has had an
opportunity to review with his or her own tax advisors the federal, state, local
and foreign tax consequences of this investment and the transactions
contemplated by this Award Agreement. The Grantee is relying solely on


3

--------------------------------------------------------------------------------





such advisors and not on any statements or representations of the Company or any
of its agents. The Grantee understands that he or she (and not the Company)
shall be responsible for his or her own tax liability that may arise as a result
of this investment or the transactions contemplated by this Award Agreement. The
Company may require the Grantee to pay to the Company, or make arrangements
satisfactory to the Company regarding payment of, any taxes of any kind required
by law to be withheld with respect to the Shares.
13.    Entire Agreement. The Plan is incorporated herein by reference. This
Award Agreement and the Plan constitute the entire agreement and understanding
of the parties hereto with respect to the subject matter hereof and supersede
all prior understandings and agreements with respect to such subject matter. If
and to the extent that this Award Agreement conflicts or is inconsistent with
the terms, conditions and provisions of the Plan, the Plan shall control, and
this Award Agreement shall be deemed to be modified accordingly. Any action
taken or decision made by the Committee arising out of or in connection with the
construction, administration, interpretation or effect of this Award Agreement
shall lie within its sole and absolute discretion, as the case may be, and shall
be final, conclusive and binding on the Grantee and all persons claiming under
or through the Grantee.
14.    Amendment. The Committee may amend the Plan and this Award Agreement in
any respect whatsoever, provided that any such amendment that materially
adversely impairs any rights of the Grantee under this Award Agreement shall be
made only with the consent of the Grantee.
15.    No Obligation to Employ. Nothing in the Plan or this Award Agreement
shall confer on the Grantee any right to continue in the employ of, or other
relationship with, the Company, or limit in any way the right of the Company to
terminate the Grantee’s Employment or other relationship at any time, with or
without cause.
16.    Notices and Information. Any notice required to be given or delivered to
the Company under the terms of this Award Agreement shall be in writing and
addressed to the Corporate Secretary of the Company at its principal corporate
offices. Any notice required to be given or delivered to the Grantee shall be in
writing and addressed to the Grantee at the address indicated below or to such
other address as such party may designate in writing from time to time to the
Company. All notices shall be deemed to have been given or delivered upon: (i)
personal delivery; (ii) three (3) days after deposit in the United States mail
by certified or registered mail (return receipt requested); (iii) one (1)
business day after deposit with any return receipt express courier (prepaid); or
(iv) one (1) business day after transmission by facsimile. For additional
information regarding this Award Agreement, the Plan or the administrators of
the Plan, please contact the Company’s Corporate Secretary at 5660 New Northside
Drive, 3rd Floor, Atlanta, Georgia 30328 (telephone: 770-857-4700).
17.    Successors and Assigns. The Company may assign any of its rights under
this Award Agreement. This Award Agreement shall be binding upon and inure to
the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Award Agreement shall be binding
upon the Grantee and the Grantee’s heirs, executors, administrators, legal
representatives, successors and assigns.
18.    Choice of Forum. IN ACCORDANCE WITH SECTION 3.16 OF THE PLAN, THE COMPANY
AND THE GRANTEE HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY
STATE OR FEDERAL COURT LOCATED IN ATLANTA, GEORGIA OVER ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO OR CONCERNING THE PLAN OR THIS AWARD
AGREEMENT.


4

--------------------------------------------------------------------------------





19.    GOVERNING LAW. THIS AWARD AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF GEORGIA WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS.
20.    Headings. The headings in this Award Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.


IN WITNESS WHEREOF, INTERCONTINENTAL EXCHANGE, INC. has caused this Award
Agreement to be duly executed and delivered as of the Grant Date.
 
 
 
 
 
 
 
By:
_________________________________
 
 
INTERCONTINENTAL EXCHANGE, INC.
 
 
Name:  Scott A. Hill
 
 
Title:  Chief Financial Officer
 
 
 
 
By:
_________________________________
 
 
GRANTEE
Name: [NAME]







5

--------------------------------------------------------------------------------







APPENDIX A
Performance Period: January 1, 2018 to December 31, 2020
Performance Goal: Relative 3-Year Total Shareholder Return
Performance RSUs shall be earned based on the Company’s 2018 - 2020 Total
Shareholder Return1 (the “3-Year TSR”) as compared to the 3-Year TSR for the S&P
500 Index2 (the “S&P 500”).
 
Threshold Performance
Target
Performance
Maximum Performance
Company 3-Year TSR relative to S&P 500 3-Year TSR
25th percentile
50th percentile
75th percentile
% of Target Performance Share Grant Earned3
50%
100%
200%



1 A 14-trading day average stock and index price at the end of 2017 and 2020
will be used to measure the starting and ending point, respectively, for TSR
performance.
2 “S&P 500 Index” means the constituent companies of the S&P 500 composite
index, including the Company and those other consistent companies that (1) are
included in the index as of the date that is 30 days prior to the beginning of
the Performance Period and (2) continue to trade on a national securities
exchange uninterrupted through and including the end of the Performance Period.
3 Awards will be prorated on a straight-line basis between performance levels.






6